This cause was tried and a judgment rendered for the defendants, denying the application of the plaintiff for a new trial. The plaintiff prosecuted an appeal and filed his petition in error on September 29, 1934, and on June 29, 1935, filed his brief, which reasonably sustains the allegations of his petition in error.
Defendant in error has filed no brief nor *Page 508 
offered any excuse for such failure. The cause is therefore reversed and remanded, with directions to the trial court to grant a new trial.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, CORN, and GIBSON, JJ., concur.